           Case 2:19-cr-00072-TJS Document 57 Filed 03/13/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :        CRIMINAL ACTION
                                             :
              v.                             :
                                             :
PHILLIP NARDUCCI and                         :
JAMES GALLO                                  :        NO. 19-72

                           AMENDED SCHEDULING ORDER

      NOW, this 13th day of March, 2019, after consultation with counsel and with their

consent, it is ORDERED that the Court’s scheduling order of February 24, 2019

(Document No. 26) is AMENDED as follows:

      1.      A hearing on all motions, including motions to suppress and Starks or

Daubert motions, will be held on March 25, 2019, at 2:00 p.m., in Courtroom 9A, United

States Courthouse, 601 Market Street, Philadelphia, Pennsylvania.

      2.      No later than March 25, 2019, the parties shall file proposed jury

instructions, verdict slip, and trial memorandum.

      3.      Trial is scheduled for April 1, 2019.




                                                        /s/ Timothy J. Savage
                                                      TIMOTHY J. SAVAGE, J.
